DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities:  recites “wherein the wherein” which is understood to be a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the high definition mass spectrometry" in ln 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner understands this limitation to mean that the mass spectrometry data acquired in claim 1 is acquired by performing a high definition mass spectrometry.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adam et al. (Discrimination of three tobacco types (Burley, Virginia and Oriental) by pyrolysis single-photon ionisation–time-of-flight mass spectrometry and advanced statistical methods, 2004).

With respect to claim 34, Adam discloses an apparatus [Fig. 1] s for estimating at least one property of a tobacco sample [see abstract], the apparatus being configured to: 
acquire mass spectrometry (MS) data from the tobacco sample[pg. 487, 489] (combined use of pyrolysis techniques, mass spectrometry, and computerized data evaluation);
identify from the acquired MS data a plurality of chemical components and their respective content levels within the tobacco sample (characterized in the mass spectrum of the tobacco sample which identifies different chemical components) [see Fig. 2] & [pg. 491]; and
use a statistical multivariate regression model (characterized by PCA and LDA) that represents a relationship between the chemical components and said at least one property from a population of tobacco samples (In analytical chemistry, statistical evaluation is widely used for the purpose of variable selection as well as dimension reduction to elucidate characteristic features of the entire, often complex data set…preferably the mass spectra should be used for the classification of different samples) to estimate said at least one property for the given tobacco sample (the presented results show that in principle Py–SPI–TOFMS is capable of distinguishing not only between pure tobacco types but also to give information about the composition of mixed samples) [see abstract & pg. 494] & [pg. 488-489]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 15, 17-19, 21-22, 24, and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (Discrimination of three tobacco types (Burley, Virginia and Oriental) by pyrolysis single-photon ionisation–time-of-flight mass spectrometry and advanced statistical methods, 2004) in view of Xiang et al. (Multivariate statistical analysis of tobacco of different origin, grade and variety according to polyphenols and organic acids, 2010), and Yin et al. (Identification of aroma types and their characteristic volatile compounds of Chinese faint‑scent cigarettes based on descriptive sensory analysis and GC–MS and partial least squares regression, 2016).

With respect to claim 1, Adam discloses a method of classifying a tobacco sample of a particular tobacco type into one of a predefined set types, said method comprising: 
acquiring mass spectrometry (MS) data from the tobacco sample [pg. 487, 489] (combined use of pyrolysis techniques, mass spectrometry, and computerized data evaluation); 
identifying from the acquired MS data a plurality of chemical components and their respective content levels within the tobacco sample (characterized in the mass spectrum of the tobacco sample which identifies different chemical components) [see Fig. 2] & [pg. 491]; and 
assigning the tobacco sample to one of the predefined set of tobacco types (the presented results show that in principle Py–SPI–TOFMS is capable of distinguishing not only between pure tobacco types but also to give information about the composition of mixed samples) based on the plurality of chemical components (method for the investigation and chemical characterization… recognition of different tobacco types is possible by analysing only a few key substances) and their respective content levels (see mass spectra acquired) identified within the tobacco sample, using a statistical multivariate regression model (characterized by PCA and LDA) [see abstract & pg. 494] that represents a relationship between the chemical components and the different types [pg. 488-489]. (In analytical chemistry, statistical evaluation is widely used for the purpose of variable selection as well as dimension reduction to elucidate characteristic features of the entire, often complex data set…preferably the mass spectra should be used for the classification of different samples) 
	Adam fails to necessarily disclose that the method for classifying tobacco samples includes classifying a tobacco sample of a particular tobacco type into one of a predefined set of taste categories for that tobacco type.
Xiang discloses determining the concentration of polyphenols, organic acids in tobacco of different areas, grades and varieties by ultra-performance liquid chromatography tandem mass spectrometry (UPLC/MS/MS) and to achieve statistical classification by principal component analysis (PCA) and linear discriminant analysis (LDA) [see abstract].  Xiang further teaches that organic acids and their derivatives are the main flavor components of tobacco [pg. 198].
Yin discloses about the identification and characterization of tobacco products that includes classifying a tobacco sample into one of a predefined set of categories (characterized in aroma types (see freshness, flowery, and acidic notes) that in particular is based on analyzing specific compounds correlated to the aroma types by partial least square regression [see abstract] & [Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Adam with Xiang and Yin to further include classifying a tobacco sample of a particular tobacco type into one of a predefined set of taste categories for that tobacco type motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that better classify the different types of tobacco into taste or flavor categories. 

With respect to claim 2, Adam discloses wherein the tobacco sample comprises solid material derived from a tobacco leaf, and the MS data is acquired from the solid material. [pg. 488; sample preparation] (characterized by the sample is derived from 50 mg of tobacco, upon which pyrolysis is performed along with spectrometry to obtain MS data)

With respect to claim 10, Adam fails to disclose performing a multi-phase extraction on the tobacco sample using a combination of an aqueous solvent and an organic solvent.
Xiang discloses performing a multi-phase extraction on the tobacco sample using a combination of an aqueous solvent (10mL 80% methanol/water) and an organic solvent (20 g of tobacco samples was milled to a 60 mesh powder) [pg. 199; 2.2 Tobacco samples collection and treatment].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Adam with Xiang to further include performing a multi-phase extraction on the tobacco sample using a combination of an aqueous solvent and an organic solvent motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 15, Adam discloses wherein the wherein statistical multivariate regression model statistical model utilizes modelling comprising one or more multivariate supervised and/or unsupervised methods (characterized in analysis by principal component analysis and linear discriminant analysis) & (PCA, which is based on the variance of the entire data set, is an unsupervised data evaluation method) [Pg. 490]

With respect to claim 17, Adam fails to disclose wherein the statistical model differentiates between the predefined set of taste categories based on the contents of at least one of the following: polyphenols, carbohydrates, and lipids.
Xiang discloses determining the concentration of polyphenols, organic acids in tobacco of different areas, grades and varieties by ultra-performance liquid chromatography tandem mass spectrometry (UPLC/MS/MS) and to achieve statistical classification by principal component analysis (PCA) and linear discriminant analysis (LDA) [see abstract].  Xiang further teaches that organic acids and their derivatives are the main flavor components of tobacco [pg. 198].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Adam with Xiang to have the statistical model differentiate between the predefined set of taste categories based on the contents of at least one of the following: polyphenols, carbohydrates, and lipid motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 18, Adam fails to disclose wherein the statistical model differentiates between the predefined set of taste categories based on the contents of at least one of the following: nitrogen compounds and aldehydes, esters, ketones and alcohols.
Yin discloses about the identification and characterization of tobacco products that includes classifying a tobacco sample into one of a predefined set of categories (characterized in aroma types (see freshness, flowery, and acidic notes) that in particular is based on analyzing specific compounds correlated to the aroma types by partial least square regression [see abstract] & [Fig. 1].  Yin further teaches differentiating between the predefined set of taste categories based on the contents of at least one of the following: nitrogen compounds and aldehydes, esters, ketones and alcohols [pg. 873; volatile composition of the mainstream smoke of eight cigarettes] & [table 2].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Adam in view of Xiang with Yin to have the statistical model differentiate between the predefined set of taste categories based on the contents of at least one of the following: nitrogen compounds and aldehydes, esters, ketones and alcohols motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 19, Adam fails to disclose wherein the predefined set of taste categories can be considered as a linear sequence in which an increasing content of at least one of the following: polyphenols, carbohydrates, and lipids, corresponds to a decreasing content of at least one of the following: nitrogen compounds and aldehydes, esters, ketones and alcohols.
Yin discloses about the identification and characterization of tobacco products that includes classifying a tobacco sample into one of a predefined set of categories (characterized in aroma types (see freshness, flowery, and acidic notes) that in particular is based on analyzing specific compounds correlated to the aroma types by partial least square regression [see abstract] & [Fig. 1].  Yin further teaches about correlation with aroma and an increasing content of at least one of the following: polyphenols, carbohydrates, and lipids (The sweet, herbaceous, balsamic and spicy notes of the cigarettes often have relationship with the phenols in the mainstream) [pg. 873]and a negative correlation between nitrogen compounds and aldehydes, esters, ketones and alcohols and the different categories of aroma types [see abstract & pg. 877]
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Adam in view of Xiang with Yin to include wherein the predefined set of taste categories can be considered as a linear sequence in which an increasing content of at least one of the following: polyphenols, carbohydrates, and lipids, corresponds to a decreasing content of at least one of the following: nitrogen compounds and aldehydes, esters, ketones and alcohols motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 21, Adam fails to disclose wherein the statistical model incorporates a correlation between the plurality of chemical components and their respective content levels within a tobacco smoke sample and the plurality of chemical components and their respective content levels within a tobacco leaf sample.
Xiang teaches about the correlation between respective content levels within a tobacco leaf sample and chemical components [pg. 201] (showing that both different parts of tobacco leaf and different classes from the same type of tobacco influenced the polyphenols composition)
Yin teaches about a correlation between the plurality of chemical components and their respective content levels within a tobacco smoke sample and tobacco leaf samples [pg. 869] (Several thousand compounds have been identified in tobacco leaves and smoke, many of which contribute to the flavor and aroma of cigarette) [pg. 876] (In order to study the correlation between aroma types of faint-scent cigarettes and volatile compounds in mainstream smoke, PLSR was used to process the mean data)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Adam in view of Xiang with Yin to further include wherein the statistical model incorporates a correlation between the plurality of chemical components and their respective content levels within a tobacco smoke sample and the plurality of chemical components and their respective content levels within a tobacco leaf sample motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 22, Adam discloses further comprising identifying the quality and/or type of the tobacco sample (techniques have been applied to differentiate three major tobacco types) [see abstract].

With respect to claim 24, Adam discloses an apparatus [Fig. 1] for classifying a tobacco sample of a particular tobacco type into one of a predefined set of taste categories for that tobacco type, said apparatus including a statistical multivariate regression model that represents a relationship between chemical components and the types [see abstract], the apparatus being, configured to: 
acquire mass spectrometry (MS) data from the tobacco sample[pg. 487, 489] (combined use of pyrolysis techniques, mass spectrometry, and computerized data evaluation);
identify from the acquired MS data a plurality of chemical components and their respective content levels within the tobacco sample (characterized in the mass spectrum of the tobacco sample which identifies different chemical components) [see Fig. 2] & [pg. 491]; and
assign the tobacco sample to one of the predefined set of tobacco types (the presented results show that in principle Py–SPI–TOFMS is capable of distinguishing not only between pure tobacco types but also to give information about the composition of mixed samples) based on the plurality of chemical components (method for the investigation and chemical characterization… recognition of different tobacco types is possible by analysing only a few key substances) and their respective content levels (see mass spectra acquired) identified within the tobacco sample, using a statistical multivariate regression model (characterized by PCA and LDA) [see abstract & pg. 494] that represents a relationship between the chemical components and the different types [pg. 488-489]. (In analytical chemistry, statistical evaluation is widely used for the purpose of variable selection as well as dimension reduction to elucidate characteristic features of the entire, often complex data set…preferably the mass spectra should be used for the classification of different samples) 

	Adam fails to necessarily disclose that the apparatus for classifying tobacco samples includes classifying a tobacco sample of a particular tobacco type into one of a predefined set of taste categories for that tobacco type.
Xiang discloses determining the concentration of polyphenols, organic acids in tobacco of different areas, grades and varieties by ultra-performance liquid chromatography tandem mass spectrometry (UPLC/MS/MS) and to achieve statistical classification by principal component analysis (PCA) and linear discriminant analysis (LDA) [see abstract].  Xiang further teaches that organic acids and their derivatives are the main flavor components of tobacco [pg. 198].
Yin discloses about the identification and characterization of tobacco products that includes classifying a tobacco sample into one of a predefined set of categories (characterized in aroma types (see freshness, flowery, and acidic notes) that in particular is based on analyzing specific compounds correlated to the aroma types by partial least square regression [see abstract] & [Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Adam with Xiang and Yin to further include classifying a tobacco sample of a particular tobacco type into one of a predefined set of taste categories for that tobacco type motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that better classify the different types of tobacco into taste or flavor categories. 

With respect to claim 26, Adam discloses a method for generating a statistical multivariate regression model (characterized by PCA and LDA) [see abstract] for classifying a tobacco sample of a particular tobacco type into one of a predefined set types [see abstract], said method comprising: 
acquiring mass spectrometry (MS) data from a set of multiple tobacco samples, wherein each of said of multiple tobacco samples in said set has a known taste category [pg. 487, 489] (combined use of pyrolysis techniques, mass spectrometry, and computerized data evaluation); 
identifying from the acquired MS data a plurality of chemical components and their respective content levels within the tobacco sample (characterized in the mass spectrum of the tobacco sample which identifies different chemical components) [see Fig. 2] & [pg. 491]; and 
generating said statistical multivariate regression model by performing a partial least squares analysis with respect to (i) the known type for each tobacco sample, and (ii) the plurality of chemical components and their respective content levels for each tobacco sample[pg. 488-489]. (In analytical chemistry, statistical evaluation is widely used for the purpose of variable selection as well as dimension reduction to elucidate characteristic features of the entire, often complex data set…preferably the mass spectra should be used for the classification of different samples)

Adam fails to disclose that the method includes classifying a tobacco sample of a particular tobacco type into one of a predefined set of taste categories for that tobacco type, and therefore wherein each of said of multiple tobacco samples in said set has a known taste category, and generating said statistical multivariate regression model by performing a partial least squares analysis.
Xiang discloses determining the concentration of polyphenols, organic acids in tobacco of different areas, grades and varieties by ultra-performance liquid chromatography tandem mass spectrometry (UPLC/MS/MS) and to achieve statistical classification by principal component analysis (PCA) and linear discriminant analysis (LDA) [see abstract].  Xiang further teaches that organic acids and their derivatives are the main flavor components of tobacco [pg. 198].
Yin discloses about the identification and characterization of tobacco products that includes classifying a tobacco sample into one of a predefined set of categories (characterized in aroma types (see freshness, flowery, and acidic notes) that in particular is based on analyzing specific compounds correlated to the aroma types by partial least square regression [see abstract] & [Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Adam with Xiang and Yin to further include classifying a tobacco sample of a particular tobacco type into one of a predefined set of taste categories for that tobacco type and therefore each of said of multiple tobacco samples in said set has a known taste category motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that better classify the different types of tobacco into taste or flavor categories. 
Further it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Adam with Xiang and Yin to further generating said statistical multivariate regression model by performing a partial least squares analysis motivated by a desire to implement simple substitution of one known element for another to obtain predictable results (KSR).

Claims 5, 7, 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (Discrimination of three tobacco types (Burley, Virginia and Oriental) by pyrolysis single-photon ionisation–time-of-flight mass spectrometry and advanced statistical methods, 2004) in view of Xiang et al. (Multivariate statistical analysis of tobacco of different origin, grade and variety according to polyphenols and organic acids, 2010), and Yin et al. (Identification of aroma types and their characteristic volatile compounds of Chinese faint‑scent cigarettes based on descriptive sensory analysis and GC–MS and partial least squares regression, 2016) as applied to claim 1 above, and further in view of Shion et al. (US 2015/0170893).

With respect to claim 5, Adam, Xiang, and Yin fail to disclose further performing the high definition mass spectrometry on the tobacco sample in order to acquire the MS data.
Shion discloses techniques for analyzing mass spectrometry data that includes performing high definition mass spectrometry [Par. 0009].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Adam in view of Xiang and Yin with Shion to include further performing the high definition mass spectrometry on the tobacco sample in order to acquire the MS data motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 7, Adam, Xiang, and Yin fail to disclose wherein the acquired MS data comprises HDMSE data using both low and high energy collision-induced dissociation for investigating precursor and product ions respectively.
Shion discloses techniques for analyzing mass spectrometry data that includes performing high definition mass spectrometry [Par. 0009].  Shion further discloses wherein the acquired MS data comprises HDMSE data using both low and high energy collision-induced dissociation for investigating precursor and product ions respectively [Par. 0006 & 0042-0044]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Adam in view of Xiang and Yin with Shion to include herein the acquired MS data comprises HDMSE data using both low and high energy collision-induced dissociation for investigating precursor and product ions respectively motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 8, Adam fails to disclose subjecting the tobacco sample to ultra performance liquid chromatography (UPLC) as a precursor to the high definition mass spectrometry.
Xiang disclose performing ultra performance liquid chromatography (UPLC) as a precursor to the mass spectrometry [pg. 199; 2.3 UPLC/MS/MS analysis of polyphenols and organic acid].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Adam with Yang to further include the step of subjecting the tobacco sample to ultra performance liquid chromatography (UPLC) as a precursor to the high definition mass spectrometry motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR). 

Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (Discrimination of three tobacco types (Burley, Virginia and Oriental) by pyrolysis single-photon ionisation–time-of-flight mass spectrometry and advanced statistical methods, 2004) in view of Xiang et al. (Multivariate statistical analysis of tobacco of different origin, grade and variety according to polyphenols and organic acids, 2010), Yin et al. (Identification of aroma types and their characteristic volatile compounds of Chinese faint‑scent cigarettes based on descriptive sensory analysis and GC–MS and partial least squares regression, 2016), and Shion et al. (US 2015/0170893) as applied to claim 5 above, and further in view of Zhang et al. (US 2013/0005050).

With respect to claim 9, Adam and Yin fail to disclose further comprising performing high-throughput screening (HTS) using a flow injection analysis (FIA) system coupled to a high-resolution mass spectrometry detection system (HTS-FIA-HRMS).
Xiang discloses using flow injection analysis [pg. 199; 2.3 UPLC/MS/MS analysis of polyphenols and organic acid] in conjunction with the mass spectrometry detection system.
Shion discloses techniques for analyzing mass spectrometry data that includes performing high definition mass spectrometry [Par. 0009].  
Zhang discloses mass spectrometric methods that include utilizing high resolution/high accuracy mass spectrometry [Par. 0010] in combination with high throughput liquid chromatography [Par. 0031].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Adam in view of Xiang, Yin, and Shion further with Zhang to perform high-throughput screening (HTS) using a flow injection analysis (FIA) system coupled to a high-resolution mass spectrometry detection system (HTS-FIA-HRMS) motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) and to have sufficient precision and accuracy to confirm a the chemical components under analysis (see Zhang [Par. 0039])

Claim 12 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (Discrimination of three tobacco types (Burley, Virginia and Oriental) by pyrolysis single-photon ionisation–time-of-flight mass spectrometry and advanced statistical methods, 2004) in view of Xiang et al. (Multivariate statistical analysis of tobacco of different origin, grade and variety according to polyphenols and organic acids, 2010), and Yin et al. (Identification of aroma types and their characteristic volatile compounds of Chinese faint‑scent cigarettes based on descriptive sensory analysis and GC–MS and partial least squares regression, 2016) as applied to claim 1 above, and further in view of Dunkle et al. (Lipidomics of tobacco leaf and cigarette smoke, 2016).

With respect to claim 12, Adam, Xiang, and Yin fail to disclose wherein the plurality of chemical components and their respective content levels are identified within the tobacco sample using an untargeted approach.
Dunkle discloses a differentiation and classification technique that uses multivariate data processing for comparative study of tobacco leaf samples that includes utilizing mass spectrometry [see abstract], wherein the data processing is performed in an untargeted manner [pg. 60] (The data obtained from the leaf lipidomics study were processed in an untargeted manner).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Adam in view of Xiang and Yin with Dunkle to further include wherein the plurality of chemical components and their respective content levels are identified within the tobacco sample using an untargeted approach motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

Claim 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (Discrimination of three tobacco types (Burley, Virginia and Oriental) by pyrolysis single-photon ionisation–time-of-flight mass spectrometry and advanced statistical methods, 2004) in view of Xiang et al. (Multivariate statistical analysis of tobacco of different origin, grade and variety according to polyphenols and organic acids, 2010), and Yin et al. (Identification of aroma types and their characteristic volatile compounds of Chinese faint‑scent cigarettes based on descriptive sensory analysis and GC–MS and partial least squares regression, 2016) as applied to claim 1 above, and further in view of Zhao et al. (Study of metabolite differences of flue-cured tobacco from different regions using a pseudotargeted gas chromatography with mass spectrometry selected-ion monitoring method, 2014).

With respect to claim 13, Adam, Xiang, and Yin fail to disclose wherein the plurality of chemical components and their respective content levels are identified by comparison with one or more libraries.
Zhao discloses a method based on mass spectrometry to study and investigate the metabolite differences of tobacco as well as multivariable analysis was conducted to discriminate the samples from various growing locations and important compounds were defined [pg. 2177-2178].  Zhao further teaches that compound identification is achieved by matching components features with reference standards of various commercial mass spectral libraries (including NIST, Fiehn, and Mainlib) [pg. 2180].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Adam in view of Xiang and Yin with Zhao to further include that the plurality of chemical components and their respective content levels are identified by comparison with one or more libraries motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR).

Claim 14 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (Discrimination of three tobacco types (Burley, Virginia and Oriental) by pyrolysis single-photon ionisation–time-of-flight mass spectrometry and advanced statistical methods, 2004) in view of Xiang et al. (Multivariate statistical analysis of tobacco of different origin, grade and variety according to polyphenols and organic acids, 2010), and Yin et al. (Identification of aroma types and their characteristic volatile compounds of Chinese faint‑scent cigarettes based on descriptive sensory analysis and GC–MS and partial least squares regression, 2016) as applied to claim 1 above, and further in view of Zhang et al. (Metabolic Profiling of Chinese Tobacco Leaf of Different Geographical Origins by GC-MS, 2013).

With respect to claim 14, Adam, Xiang, and Yin fail to disclose wherein statistical multivariate regression model comprises one or more statistical models based on orthogonal partial least squares (OPLS) regression and OPLS with discriminant analysis.
Adam discloses implementing wherein statistical multivariate regression model comprises one or more statistical models based on linear discriminant analysis [pg. 494].
Yin discloses wherein statistical multivariate regression model comprises one or more statistical models based on partial least squares (PLS) regression 
Zhang teaches about spectrometry analysis and multivariate statistical analysis of tobacco samples [pg. 2598-2599] and teaches that metabolites are closely related to the flavor of cigarettes [pg. 2597].  Zhang further teaches about using an orthogonal partial least-squares discriminate analysis (OPLS-DA) in order to examine the differences in the metabolite levels of fresh tobacco leaf of different geographical origins.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Adam in view of Xiang and Yin with Zhang to further have the statistical multivariate regression model comprise one or more statistical models based on orthogonal partial least squares (OPLS) regression and OPLS with discriminant analysis motivated by a desire implement simple substitution of one known element for another to obtain predictable results (KSR).

Claim 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (Discrimination of three tobacco types (Burley, Virginia and Oriental) by pyrolysis single-photon ionisation–time-of-flight mass spectrometry and advanced statistical methods, 2004) in view of Xiang et al. (Multivariate statistical analysis of tobacco of different origin, grade and variety according to polyphenols and organic acids, 2010), and Yin et al. (Identification of aroma types and their characteristic volatile compounds of Chinese faint‑scent cigarettes based on descriptive sensory analysis and GC–MS and partial least squares regression, 2016) as applied to claim 1 above, and further in view of Xia et al. (Investigation of the Chemical Compositions in Tobacco of Different Origins and Maturities at Harvest by GC−MS and HPLC−PDA-QTOFMS, 2014).

With respect to claim 20, Adam, Xiang, and Yin fail to disclose wherein the predefined set of taste categories can be considered as a linear sequence related to maturation.
Xia discloses a method for the investigation of the chemical compositions in tobacco which might be applied for rapid maturity evaluation and tobacco flavor identification [see abstract] & [pg. 4982].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Adam in view of Xiang and Yin with Xia to further include that the predefined set of taste categories can be considered as a linear sequence related to maturation motivated by a desire to use a known technique to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao et al. (US 2020/0256837) discloses a sensory quality evaluation method for tobacco and tobacco products using an electronic nose instrument. The large tobacco data is established, in which the relationship between the responses of gas sensor array and the brand labels and sensory quality index scores by testing a large number of standard cigarette samples
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/Examiner, Art Unit 2865     

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
01/18/2022